t c memo united_states tax_court valarie nadine hafner stephenson petitioner v commissioner of internal revenue respondent docket no filed date valarie stephenson pro_se anna a long for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6015 petitioner seeks review of respondent’s determination that she is not entitled to relief from joint_and_several_liability under sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure f with respect to her federal_income_tax liability for findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and accompanying exhibits are incorporated herein by this reference petitioner resided in california at the time she filed her petition i petitioner’s relationship with sean stephenson petitioner met sean stephenson mr stephenson in when she was a freshman and he was a junior at the same high school in phoenix he proposed the following school year they were married on date shortly after mr stephenson graduated from high school and enlisted in the u s marine corps marine corps after the wedding mr stephenson was stationed in sacramento and petitioner remained in phoenix to begin her junior year of high school three months into her junior year petitioner dropped out and moved to sacramento to live with mr stephenson she never graduated from high school and has failed the general education development ged test three times on brief petitioner abandoned her argument that respondent erred in denying her relief under sec_6015 and c petitioner also suffered from learning disabilities that forced her to be held back in elementary_school during their time in sacramento mr stephenson began verbally abusing petitioner often making fun of her lack of education and learning disabilities in front of mr stephenson’s family and their friends in mr stephenson completed his service in the marine corps and they moved back to phoenix the verbal abuse turned into physical abuse and mr stephenson began throwing items at petitioner when he became angry in or mr stephenson moved to henderson nevada for a business opportunity petitioner remained in phoenix for months until mr stephenson found suitable housing they lived in henderson for approximately months before moving back to phoenix petitioner and mr stephenson lived in dallas from until mr stephenson worked as a stockbroker and day- trader and petitioner worked at a doctor’s office mr stephenson was highly successful and he purchased a number of cars including a bmw that petitioner drove to work they lived in three different condominiums during their time in dallas at some point between and his departure for henderson mr stephenson became a licensed stockbroker petitioner worked as a receptionist at a doctor’s office in henderson ii mr stephenson’s financial control and the federal_income_tax liability at all relevant times mr stephenson managed the couple’s finances he did not allow petitioner access to the mail box or to a filing cabinet that contained the checkbook and financial documents both of which required a key that only mr stephenson possessed when mr stephenson needed petitioner to sign something he placed it in front of her and told her where to sign if petitioner asked what she was signing mr stephenson made threats of violence or told her she was not intelligent enough to understand petitioner and mr stephenson jointly filed form_1040 u s individual_income_tax_return for the return showing dollar_figure of taxable_income and tax owed of dollar_figure no payment was included with the return and the return showed only a dollar_figure withholding credit petitioner and mr stephenson shared at least one joint checking account and petitioner used a debit card to make household purchases most other purchases required mr stephenson’s permission in order to have access to her important personal documents petitioner hid from mr stephenson her birth certificate passport and marriage certificate in a bible the internal_revenue_service irs received the return on date and assessed the tax on date mr stephenson made a dollar_figure payment to the u s treasury on date it is unclear whether this payment was intended to be the first of four quarterly estimated_tax continued beginning in date and continuing throughout petitioner and mr stephenson made regular payments to the internal_revenue_service irs attempting to pay off the tax_liability at the direction of mr stephenson petitioner wrote at least five of the checksdollar_figure iii san diego in petitioner and mr stephenson moved to san diego during their time in san diego they lived in highrise condominiums and petitioner worked as a personal trainerdollar_figure many of the condominiums had gyms and or swimming pools that petitioner took advantage of petitioner attempted to leave mr stephenson in when she informed him of her decision he pushed her against a wall grabbed his gun pointed it at her head and told her that he would kill her or himself if she left him petitioner became so frightened that she decided to remain in the relationship in petitioner met mike thomas mr thomas a fire engineer with the city of san diego fire department petitioner routinely walked her dog around the fire station and one day she continued payments but it was the only one made during the irs reduced the tax_liability by dollar_figure as a result of the payment the checks were made out to the united_states treasury i r s or internal_revenue_service the couple reported adjusted_gross_income of dollar_figure on their form_1040 and mr thomas began talking mr thomas immediately noticed bruises on petitioner’s body at some point within the first year of their friendship petitioner confided in mr thomas that the bruises came from mr stephenson and that she was in an abusive relationship iv petitioner files for divorce on date petitioner left mr stephenson while he was in flagstaff arizona mr thomas drove petitioner and whatever belongings she could grab to her mother’s house in phoenix he also lent petitioner money since she had none when petitioner arrived in phoenix she contacted a divorce attorney but was told that she needed to reside in arizona for months before she could file for divorce during the 3-month waiting_period mr stephenson appeared at petitioner’s mother’s house and an altercation ensued resulting in petitioner’s obtaining an order of protection against mr stephensondollar_figure in date with financial assistance from mr thomas petitioner hired an attorney to begin the divorce proceedings the decree of dissolution of marriage divorce decree was finalized on june dollar_figure mr stephenson had the order of protection quashed the divorce decree ordered mr stephenson to pay petitioner spousal maintenance of dollar_figure per month for years and pay the irs any outstanding tax_liability incurred by joint filing regardless of whether petitioner is granted innocent continued v petitioner’s federal_income_tax compliance and request for innocent spouse relief petitioner lived in phoenix from february until date in an attempt to take financial control of her life she timely filed her own federal_income_tax return for she did not however include any payment with her return believing that the irs would send her a bill when the due_date approached although the irs eventually sent petitioner a bill which she paid immediately the due_date had already passed and her payment was untimely in date petitioner called the irs to ensure that her payment had been received during the phone call petitioner became aware for the first time of the unpaid joint tax_liability and her and mr stephenson’s failure_to_file a federal_income_tax return the irs told petitioner about the possibility of innocent spouse relief for the tax_liability and her opportunity to file a separate tax_return since no previous joint_return had been filed for that tax_year petitioner filed her own tax_return and requested information on innocent spouse relief she has since timely filed her and federal_income_tax returns and received refunds for and continued spouse relief on date petitioner filed form_8857 request for innocent spouse relief requesting relief from joint_and_several_liability for the and tax yearsdollar_figure respondent preliminarily denied petitioner’s request for relief for because it was untimelydollar_figure petitioner appealed and respondent’s appeals_office also denied petitioner’s request because it was untimely after petitioner filed a petition with the court challenging respondent’s determination peggy ryan ms ryan a tax examiner with the irs considered petitioner’s claim for relief on the merits and determined that petitioner is not entitled to relief under sec_6015 vi current situation petitioner lives in a bedroom in mr thomas’ basement in san diegodollar_figure she is unemployed and unable to pay the rentdollar_figure respondent granted petitioner’s request for innocent spouse relief for the preliminary determination stated sec_6015 requires innocent spouse claims to be filed no later than two years after the date we start collection activity against you petitioner moved back to san diego after she decided that it would be safer for her to live in mr thomas’ house and easier to find work in a city she was familiar with mr thomas expected petitioner to pay rent of dollar_figure per month but as she struggled to find and keep work he lowered the rent to dollar_figure per month since returning to san diego petitioner has held four jobs and quit three of themdollar_figure she is not eligible to receive unemployment benefits because she quit her most recent job and she has not received the dollar_figure per month of spousal maintenance that she is entitled to since date in date mr thomas helped petitioner buy a car by cosigning the sale contract because petitioner cannot afford the dollar_figure monthly car payment mr thomas lends her the money each month mr thomas estimates that petitioner owes him over dollar_figure they decided that she would begin to repay the debt once she finds employment and is able to afford making the paymentsdollar_figure petitioner also owes her divorce attorney dollar_figure opinion in general a spouse who files a joint federal_income_tax return is jointly and severally liable for the entire tax_liability sec_6013 however a spouse may be relieved from joint_and_several_liability under sec_6015 if taking into account all the facts and circumstances it would be inequitable to hold her liable for any unpaid tax and relief petitioner’s most recent job paid her dollar_figure per hour petitioner keeps track of the amount she owes mr thomas but did not have the current figures with her at trial in the meantime petitioner has sold her jewelry in an attempt to pay down her debt to mr thomas is not available to the spouse under sec_6015 or c the commissioner has published revenue procedures listing the factors the commissioner normally considers in determining whether sec_6015 relief should be granted see revproc_2003_ 2003_2_cb_296 superseding revproc_2000_15 2000_1_cb_447 in determining whether petitioner is entitled to sec_6015 relief we apply a de novo standard of review as well as a de novo scope of review see 132_tc_203 130_tc_115 petitioner bears the burden of proving that she is entitled to relief see rule a 119_tc_306 affd 101_fedappx_34 6th cir a threshold conditions for granting relief in order for the commissioner to determine that a taxpayer is eligible for sec_6015 relief the requesting spouse must satisfy the following threshold conditions she filed a joint_return for the taxable_year for which she seeks relief relief is not available to her under sec_6015 or c no assets were transferred between the spouses as part of a fraudulent scheme by the spouses the nonrequesting spouse did not transfer disqualified assets to her she did not file or fail to file the returns with fraudulent intent and with enumerated exceptions the income_tax_liability from which she seeks relief is attributable to an item of the nonrequesting spousedollar_figure revproc_2003_61 sec_4 c b pincite the relevant exception for our purposes states if the requesting spouse establishes that she was the victim of abuse prior to the time the return was signed and that as a result of the prior abuse the requesting spouse did not challenge the treatment of any items on the return for fear of the nonrequesting spouse’s retaliation the service will consider granting equitable relief although the underpayment may be attributable in part or in full to an item of the requesting spouse revproc_2003_61 sec_4 d 2003_2_cb_296 revproc_2003_61 sec_4 c b pincite also lists a seventh threshold condition the requesting spouse applies for relief no later than two years after the date of the service’s first collection activity with respect to the requesting spouse we held in 132_tc_131 revd 607_f3d_479 7th cir that the 2-year limitation imposed by sec_1_6015-5 income_tax regs and restated in revproc_2003_61 sec_4 is an invalid interpretation of sec_6015 in hall v commissioner t c ___ we decided to adhere to our holding in lantz in cases appealable in jurisdictions other than the seventh circuit in the present case which is appealable to the court_of_appeals for the ninth circuit we continue to hold that the 2-year limitation imposed by sec_1_6015-5 income_tax regs is an invalid interpretation of sec_6015 and therefore need not decide whether petitioner brought her claim for relief within years of the first collection activity see hall v commissioner supra lantz v commissioner supra 54_tc_742 affd 445_f2d_985 10th cir we note that it would have been impossible for petitioner to have been made aware of any collection activity relating to the unpaid tax_liability before her date phone call to the irs mr stephenson prevented petitioner from accessing the mail and threatened her when she asked questions about their finances continued respondent concedes that conditions and are met as to condition we presume on the basis of petitioner’s testimony that a small portion of the tax_liability is attributable to income she earneddollar_figure we find however that the abuse exception in revproc_2003_61 sec_4 d applies see supra note mr stephenson abused petitioner throughout their marriage and she did not question or disobey him for fear of abuse if we find that petitioner is entitled to relief on the basis of these circumstances it would be inequitable to hold her liable for the amount of the tax_liability attributable to the income she earned accordingly we find that petitioner has met the threshold criteria for relief as to the entire tax_liability b circumstances under which relief is ordinarily granted when the threshold conditions have been met the commissioner will ordinarily grant relief from an underpayment_of_tax if the requesting spouse meets the requirements set forth under revproc_2003_61 sec_4 c b pincite to qualify for relief under revproc_2003_61 sec_4 the following elements must be satisfied on the date of the continued it was only after petitioner left mr stephenson and called the irs that she became aware of the unpaid tax_liability respondent concedes that a great majority of the tax_liability is attributable to income earned by mr stephenson and that condition is met as to that amount request for relief the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date of the request for relief on the date the requesting spouse signed the return she had no knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability and the requesting spouse will suffer economic hardship if relief is not granted when petitioner filed her request for relief on date she was still married to mr stephenson and they were not legally_separated although she had moved out in date additionally since petitioner and mr stephenson were members of the same household until date they were members of the same household during the 12-month_period preceding the date she filed for relief thus petitioner is not entitled to relief under the criteria set forth in revproc_2003_61 sec_4 c factors used to determine whether relief will be granted where a requesting spouse meets the threshold conditions but fails to qualify for relief under revproc_2003_61 sec_4 a determination to grant relief may nevertheless be made under the criteria set forth in revproc_2003_61 sec_4 c b pincite revproc_2003_61 sec_4 provides a nonexclusive list of factors the commissioner will consider in making that determination whether the requesting spouse is separated or divorced from the nonrequesting spouse marital status factor whether the requesting spouse would suffer economic hardship if not granted relief economic hardship factor whether at the time she signed the joint_return the requesting spouse knew or had reason to know that the nonrequesting spouse would not pay the income_tax_liability knowledge factor whether the nonrequesting spouse has a legal_obligation to pay the outstanding tax_liability pursuant to a divorce decree or agreement legal_obligation factor whether the requesting spouse received a significant benefit from the unpaid income_tax_liability significant benefit factor and whether the requesting spouse has made a good_faith effort to comply with tax laws for the taxable years following the taxable_year to which the request for such relief relates compliance factor the commissioner may consider two other factors that if present in a case will weigh in favor of granting relief whether the nonrequesting spouse abused the requesting spouse abuse factor and whether the requesting spouse was in poor mental or physical health at the time she signed the return or at the time she requested relief mental or physical health factor id sec_4 b c b pincite the absence of either factor will not weigh against granting relief id in making our determination under sec_6015 we shall consider the factors set forth in revproc_2003_61 sec_4 and any other_relevant_factors no single factor is to be determinative in any particular case and all factors are to be considered and weighed appropriately see haigh v commissioner tcmemo_2009_140 marital status consideration is given as to whether the requesting spouse is separated whether legally_separated or living apart or divorced from the nonrequesting spouse revproc_2003_61 sec_4 a i c b pincite petitioner separated from mr stephenson on date and they were divorced on date accordingly this factor weighs in favor of granting relief economic hardship a requesting spouse suffers economic hardship if paying the tax_liability would prevent her from paying her reasonable basic living expensesdollar_figure sec_301_6343-1 proced admin in determining a reasonable amount for basic living_expenses the commissioner shall consider information provided by the taxpayer including the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent the amount reasonably necessary for food clothing housing utilities medical_expenses transportation child_support and other necessities the cost of living in the geographical area in which the taxpayer lives the amount of property available to pay the taxpayer’s expenses any extraordinary expenses including educational continued regs revproc_2003_61 sec_4 c a ii c b pincite respondent contends that petitioner failed to show that she would suffer economic hardship if not granted relief we disagree petitioner currently cannot afford to pay her basic living_expenses she is unemployed and not receiving the dollar_figure per month of spousal maintenance that she is entitled to her only asset is her car which she is currently paying off with money borrowed from mr thomas and she owes money to her divorce attorney and mr thomas respondent argues that we should not consider petitioner’s current employment status in making our determination he reasons that petitioner’s unemployment is of her own volition and that her past job experience shows that she can find work if necessary while we understand respondent’s position we believe that requiring petitioner who has no assets and whose most recent job paid her dollar_figure per hour to pay a tax_liability of more than dollar_figure would cause her economic hardship continued expenses and any other factor that the taxpayer claims bears on economic hardship and brings to the commissioner’s attention sec_301_6343-1 proced admin regs as of date the unpaid tax_liability was dollar_figure the current amount of the unpaid liability is substantially higher on account of more than years of accrued interest accordingly the economic hardship factor weighs in favor of granting relief knowledge a third factor is whether the requesting spouse knew or had reason to know that the nonrequesting spouse would not pay the tax_liability in making the determination whether the requesting spouse had reason to know consideration is given to among other things the requesting spouse’s level of education the requesting spouse’s degree of involvement in the activity generating the income_tax_liability the requesting spouse’s involvement in business and household financial matters the requesting spouse’s business or financial expertise and any lavish or unusual expenditures compared with past spending levels revproc_2003_61 sec_4 a iii c c b pincite the presence of abuse by the nonrequesting spouse may mitigate the requesting spouse’s knowledge or reason to know that the nonrequesting spouse would not pay the tax_liability id sec_4 b i c b pincite we believe that petitioner did not know or have reason to know that mr stephenson would not pay the tax_liability mr stephenson controlled the couple’s finances and petitioner was not allowed access to any financial documents mr stephenson did not discuss with petitioner the filing of the return or payment of the tax owed finally mr stephenson earned a substantial income in from which he had adequate funds to pay the tax owed see levy v commissioner tcmemo_2005_92 finding the nonrequesting spouse’s substantial earnings to be an important factor in holding that the requesting spouse did not have knowledge or reason to know that the tax_liability would not be paid additionally the factors stated in revproc_2003_61 sec_4 a iii c favor granting relief petitioner never graduated from high school and failed the ged test three times her involvement in the activities generating the income_tax_liability was extremely limited she had no involvement in business and household financial matters and limited business or financial expertise and any expenditures were commensurate with mr stephenson’s income respondent cites 992_f2d_1256 2d cir affg tcmemo_1992_228 for the proposition that petitioner’s signature gave her constructive knowledge of the information on the return and therefore reason to know that the tax_liability would not be paid in hayman the court_of_appeals for the second circuit dealt with whether the requesting spouse who signed the returns but did not review them had constructive knowledge of the suspiciously large deductions id pincite in holding that she did the court_of_appeals stated that awareness of such large deductions gave the requesting spouse reason to know of the possibility of an understatement_of_tax liability id we believe that respondent’s reliance on hayman is misplaced in a deficiency case such as hayman the question is whether the requesting spouse knew or had reason to know of the item giving rise to the deficiency in the matter presently before the court the question is not whether petitioner was aware of the existing tax_liability at the time she signed the return but whether she knew or had reason to know at the time she signed the return that mr stephenson would not pay the tax_liability respondent also argues that petitioner because she earned_taxable_income in had a duty to inquire into whether mr stephenson reported petitioner’s income on the return and paid the appropriate taxes respondent contends that petitioner’s failure to satisfy her duty to inquire is enough for the court to hold that she knew or had reason to know that mr stephenson would not pay the tax_liability respondent relies on feldman v commissioner tcmemo_2003_201 affd 152_fedappx_622 9th cir dollar_figure in feldman the nonrequesting spouse handled the family’s finances and respondent also cites motsko v commissioner tcmemo_2006_17 for support but we stated in motsko that the requesting spouse’s duty to inquire was triggered after he became aware that previous returns were being audited misrepresented to the requesting spouse the family’s financial situation when the requesting spouse a lawyer earning dollar_figure per week attempted to pay the outstanding tax_liability his check was presented to the bank against insufficient funds we held that at the time the joint_return was filed the requesting spouse had constructive knowledge that the outstanding tax_liability would not be paid because a reasonable person in the requesting spouse’s position would have inquired into his financial situation after receiving the bank statements from the nonrequesting spouse that reflected obvious inconsistencies and had dates printed in an irregular form id unlike the requesting spouse in feldman petitioner had no apparent reason to doubt mr stephenson’s ability to pay the tax_liability and no blatant factual inconsistencies to investigate we also note that requiring petitioner to inquire into whether mr stephenson reported on the return the income she earned could have put her at risk of abuse petitioner’s efforts to become more informed of what she was signing and questions about their finances in general resulted in threats of violence or verbal abuse from mr stephenson accordingly we hold that at the time petitioner signed the joint_return she had no knowledge or reason to know that mr stephenson would not pay the tax_liability and the knowledge factor weighs in favor of granting relief legal_obligation mr stephenson is legally obligated to pay the outstanding tax_liability pursuant to the divorce decree this weighs in favor of granting relief unless as respondent argues petitioner knew or had reason to know at the time the divorce decree was entered into that mr stephenson would not pay the income_tax_liability see revproc_2003_61 sec_4 a iv c b pincite respondent contends that petitioner knew or should have known at the time the divorce decree was entered into that mr stephenson would not pay the tax_liability because before that date petitioner and respondent discussed mr stephenson’s failure to pay the tax_liability and file a joint income_tax return for we disagree we do not believe that petitioner’s awareness of mr stephenson’s failure to pay the tax_liability in date as opposed to when the divorce decree was finalized gave her reason to know that he would not pay the tax_liability at the time the divorce decree was finalized we also disagree with respondent that petitioner’s knowledge of mr stephenson’s failure_to_file a joint income_tax return for gave her knowledge or reason to know that mr stephenson would not pay the unpaid tax_liability required by the divorce decree see levy v commissioner tcmemo_2005_92 finding that requesting spouse did not know or have reason to know that nonrequesting spouse would not comply with his legal_obligation to pay unpaid tax_liability despite history of noncompliance by nonrequesting spouse the divorce decree was the product of arm’s-length negotiations between petitioner and mr stephenson each of whom was represented by an attorney accordingly we hold that the legal_obligation factor weighs in favor of granting relief significant benefit a fifth factor is whether the requesting spouse received a significant benefit beyond normal support from the unpaid tax_liability revproc_2003_61 sec_4 a v c b pincite a significant benefit is any benefit in excess of normal support sec_1_6015-2 income_tax regs normal support is measured by the parties’ circumstances 93_tc_672 respondent contends that petitioner significantly benefited from the unpaid tax_liability in the form of the car she drove and the highrise buildings and their amenities that she took advantage of in determining whether this constitutes significant benefit beyond normal support we must consider that petitioner and mr stephenson had net_income of almost dollar_figure in and mr stephenson continued to be successful for a number of years see bell v commissioner tcmemo_1989_107 stating that net_income needs to be considered in determining whether expenditures go beyond normal support mr stephenson purchased the bmw that petitioner drove at the height of his success we do not believe that mr stephenson’s purchase of the bmw and petitioner’s driving of it to and from work is a benefit to petitioner that goes beyond normal support for a couple in their financial situation moreover the car was not a gift to petitioner or purchased in her name we also do not believe that petitioner’s highrise living in dallas and san diego amounts to a significant benefit from the unpaid tax_liability mr stephenson was successful and renting condominiums for himself and petitioner to live in does not provide petitioner with a benefit beyond normal support the fact that the condominiums had a gym and or swimming pool that petitioner took advantage of does not change this result accordingly the significant benefit factor weighs in favor of granting relief compliance respondent argues that the compliance factor weighs against granting relief because petitioner and mr stephenson’s joint income_tax return contained a deficiency petitioner failed to file a federal_income_tax return and petitioner failed to timely pay her federal_income_tax we do not believe that the return’s deficiency or the failure_to_file a return shows that petitioner has not made a good a faith effort to comply with the tax laws mr stephenson controlled the couple’s finances in those years just as he did in and petitioner was subject_to the same type of abuse additionally the irs granted petitioner innocent spouse relief for and petitioner filed a tax_return as soon as she learned that mr stephenson did not file a return for that year with respect to the tax_year we believe that petitioner made a good_faith effort to timely pay even though her payment was made after the due_date she timely filed her return and believed that the irs would send her a bill when the payment’s due_date approached the irs did send petitioner a bill which she paid immediately but it was sent after the due_date and her payment was untimely in this situation petitioner’s failure to timely pay does not preclude her from having made a good_faith effort to comply with the tax laws finally since tax_year petitioner’s compliance has been perfect she timely filed her federal_income_tax return and timely paid the tax owed she also timely filed her and federal_income_tax returns and received refunds for both years accordingly the compliance factor weighs in favor of granting relief abuse abuse by the nonrequesting spouse favors relief revproc_2003_61 sec_4 b i abuse need not be physical the court has found that mental emotional and verbal abuse may incapacitate a requesting spouse in the same way as physical abuse nihiser v commissioner tcmemo_2008_135 claims of abuse require substantiation or specificity in allegations see id knorr v commissioner tcmemo_2004_212 mr stephenson abused petitioner throughout their marriage during trial petitioner provided specific examples of abuse including a time when mr stephenson threatened to kill her or himself if she left him and times when mr stephenson threw items at her mr stephenson regularly humiliated petitioner in front of his family and their friends and demeaned her when she asked questions mr thomas corroborated some of petitioner’s testimony by credibly testifying that petitioner had bruises on her body and told him that she was in an abusive relationship respondent argues that petitioner’s testimony is not credible because she did not document any of the abuse we find that petitioner credibly testified to specific allegations of abuse that took place before she moved to san diego and believe that mr thomas’ testimony substantiates petitioner’s allegations of abuse that took place while she was living in san diego see drayer v commissioner tcmemo_2010_257 weighing abuse factor in favor of granting relief despite requesting spouse’s failure to document abuse accordingly the abuse factor weighs in favor of granting relief mental or physical health there is no evidence that petitioner was in poor mental or physical health at any relevant time thus this factor is neutral d conclusion in summary seven factors favor relief and one factor is neutral after weighing the testimony and evidence in this fact- intensive case we conclude that it is inequitable to hold petitioner liable for the joint tax_liability accordingly we relieve petitioner from joint tax_liability for tax_year we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
